DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-9, filed 08/09/2022, with respect to 35 USC 102/103 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 2-4, 6-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 2, for which Claims 3 and 6-7 depends, Claim 4, and Claim 9 teaches limitations: “both of the insulating covering and the part of the sheet material including the electrical wire fixing part are formed of a material including polyvinyl chloride and a plasticizer, and a ratio of the plasticizer to polyvinyl chloride constituting the part of the sheet material including the electrical wire fixing part is higher than a ratio of the plasticizer to polyvinyl chloride constituting the insulating covering, thus the part of the sheet material including the electrical wire fixing part is softer than the insulating covering” or “ both of the insulating covering and the part of the sheet material including the electrical wire fixing part are formed of a material including polyvinyl chloride, and a polymerization degree of polyvinyl chloride constituting the part of the sheet material including the electrical wire fixing part is lower than a polymerization degree of polyvinyl chloride constituting the insulating covering, thus the part of the sheet material including the electrical wire fixing part is formed softer than the insulating covering” or “both of the insulating covering and the resin electrical wire disposed part are formed of a material including polyvinyl chloride and a plasticizer, and at the time of performing the thermally processing, a ratio of the plasticizer to polyvinyl chloride constituting the part including the resin electrical wire disposed part is higher than a ratio of the plasticizer to polyvinyl chloride constituting the insulating covering, thus the part including the resin electrical wire disposed part becomes softer than the insulating covering” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
Shigeoka (JPH5-46608) is the closest prior art of record.
Regarding Claim 2,4,9, Shigeoka teaches, in Fig. 4-5, a wire harness, comprising: an electrical wire including a core wire (23) and an insulating covering ([0013]) for covering the core wire; and a sheet material (19) in which the electrical wire is disposed on a resin main surface ([0005], [0008], [0010]), and a part of the resin main surface having contact with the electrical wire is thermally processed with the insulating covering of the electrical wire ([0011]), thereby forming an electrical wire fixing part, wherein a part of the sheet material including the electrical wire fixing part is softer than the insulating covering (inherent since when melted, the fixing part would be softer), and the insulating covering of the electrical wire is fixed to the electrical wire fixing part of the sheet material such that the sheet material covers a first region of a circumferential surface of the electrical wire and does not cover a second region of the circumferential surface of the electrical wire (see Fig. 5).
Shigeoka does not teach the above allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848